Exhibit 99.1 PRESS RELEASE For Immediate Release Date: October 21, 2016 Contact: Chris Courtney/Rick McCarty Phone: (209) 848-2265 www.ovcb.com OAK VALLEY BANCORP REPORTS 3rd QUARTER RESULTS OAKDALE, CA − Oak Valley Bancorp (NASDAQ: OVLY), the bank holding company for Oak Valley Community Bank and Eastern Sierra Community Bank, recently reported consolidated financial results. For the three months ended September 30, 2016, consolidated net income was $1,930,000, or $0.24 per diluted common share, compared to $1,904,000, or $0.24 per diluted common share, for the prior quarter and $1,382,000, or $0.17 per diluted common share for the same period a year ago. The earnings growth compared to prior periods is mainly due to strong loan production which is driving net interest income, and improvements in operating efficiency that resulted in a decrease in non-interest expense. Net interest income was $7,829,000 for the three months ended September 30, 2016, compared to $8,106,000 for the prior quarter and $6,354,000 for the same period last year. The decrease compared to the prior quarter is mainly due to one-time loan discount accretion on certain purchase credit impaired (“PCI”) loans acquired from Mother Lode Bank, recognized during the second quarter of 2016. The increase compared to the third quarter of 2015 is the result of strong organic loan growth over the past twelve months combined with the acquisition of Mother Lode Bank. The Company’s net interest margin for the three months ended September 30, 2016 was 3.73%, compared to 4.03% for the prior quarter, and 3.61% for the same period last year. The net interest margin compressed slightly compared to the prior quarter as a result of the PCI loan accretion during the second quarter but excluding these non-recurring entries, the strong loan growth has allowed us to deploy low-yielding cash balances into higher yielding commercial loans and investment securities, resulting in the year over year expansion of our net interest margin. Non-interest income for the three months ended September 30, 2016 totaled $1,077,000, compared to $1,056,000 during the prior quarter, and $965,000 for the same period last year. The increase compared to the prior quarters is primarily the result of increased transaction related fees and service charges associated with the increased number of deposit accounts. Non-interest expense for the three months ended September 30, 2016 totaled $5,924,000, compared to $6,187,000 during the prior quarter, and $5,299,000 for the same period last year. The decrease compared to the prior quarter is mainly the due to an increase in deferred loan costs from strong loan production and a decrease of OREO related expenses. The increase compared to last year corresponds to salaries and benefits associated with our new Sonora branch and general operating costs related to servicing the growing loan and deposit portfolios. Total assets were $947 million as of September 30, 2016, an increase of $21.4 million over June 30, 2016 and $153.3 million over September 30, 2015. Gross loans were $602.6 million as of September 30, 2016, an increase of $22.8 million over June 30, 2016, and an increase of $125.2 million over September 30, 2015. The Company’s total deposits were $859.8 million as of September 30, 2016, an increase of $21.3 million over June 30, 2016, and an increase of $147.2 million over September 30, 2015. The balance sheet growth compared to September 30, 2015 includes acquired balances of $78.7 million in assets, including $45.8 million in gross loans, and $71.1 million in total deposits from Mother Lode Bank. “Delivering on our core strength of relationship banking has allowed us to capitalize on the loan demand within our community and expand our market presence,” stated Chris Courtney, President and CEO. “The business portfolio acquired from Mother Lode Bank continues to perform in line with expectations as we’ve implemented strategic operating efficiencies which have propelled accretion to earnings,” concluded Courtney. Non-performing assets as of September 30, 2016 were $4,099,000, or 0.43% of total assets, compared to $3,884,000, or 0.42% of total assets, as of June 30, 2016, and $5,123,000, or 0.65%, at September 30, 2015.The slight increase during the quarter is due to one property valued at $254,000 that was acquired through a loan foreclosure during the quarter. The loan growth slightly outpaced the provision for loan loss of $90,000 during the third quarter of 2016, thus decreasing the allowance for loan losses to 1.29% of gross loans at September 30, 2016 compared to 1.32% at June 30, 2016 and 1.55% at September 30, 2015. The decrease in the loan loss reserve percentage compared to September 30, 2015 is primarily due to the loans acquired from Mother Lode Bank that were recorded at fair value and thus did not require a loan loss reserve. Oak Valley Bancorp operates Oak Valley Community Bank & Eastern Sierra Community Bank, through which it offers a variety of loan and deposit products to individuals and small businesses. They currently operate through 16 conveniently located branches: Oakdale, Turlock, Stockton, Patterson, Ripon, Escalon, Manteca, Tracy, two branches in Sonora, three branches in Modesto, and three branches in their Eastern Sierra Division, which includes Bridgeport, Mammoth Lakes and Bishop. For more information, call 1-866-844-7500 or visit www.ovcb.com. This press release includes forward-looking statements about the corporation for which the corporation claims the protection of safe harbor provisions contained in the Private Securities Litigation Reform Act of 1995. Forward-looking statements are based on management's knowledge and belief as of today and include information concerning the corporation's possible or assumed future financial condition, and its results of operations and business. Forward-looking statements are subject to risks and uncertainties. A number of important factors could cause actual results to differ materially from those in the forward-looking statements. Those factors include fluctuations in interest rates, government policies and regulations (including monetary and fiscal policies), legislation, economic conditions, including increased energy costs in California, credit quality of borrowers, operational factors and competition in the geographic and business areas in which the company conducts its operations. All forward-looking statements included in this press release are based on information available at the time of the release, and the Company assumes no obligation to update any forward-looking statement. ### Oak Valley Bancorp Financial Highlights (unaudited) ($ in thousands, except per share) 3rd Quarter 2nd Quarter 1st Quarter 4th Quarter 3rd Quarter Selected Quarterly Operating Data: Net interest income $ 7,829 $ 8,106 $ 7,542 $ 6,647 $ 6,354 Provision for (reversal of) loan losses 90 125 200 - - Non-interest income 1,077 1,056 1,037 962 965 Non-interest expense 5,924 6,187 6,187 7,085 5,299 Net income before income taxes 2,892 2,850 2,192 524 2,020 Provision for income taxes 962 946 683 34 638 Net income $ 1,930 $ 1,904 $ 1,509 $ 490 $ 1,382 Earnings per common share - basic $ 0.24 $ 0.24 $ 0.19 $ 0.06 $ 0.17 Earnings per common share - diluted $ 0.24 $ 0.24 $ 0.19 $ 0.06 $ 0.17 Dividends paid per common share $ 0.12 $ - $ 0.12 $ - $ 0.11 Return on average common equity % Return on average assets % Net interest margin (1) % Efficiency ratio (2) % Capital - Period End Book value per common share $ 10.24 $ 10.14 $ 9.76 $ 9.69 $ 9.55 Credit Quality - Period End Nonperforming assets/ total assets % Loan loss reserve/ gross loans % Period End Balance Sheet ($ in thousands) Total assets $ 947,017 $ 925,635 $ 905,750 $ 897,038 $ 793,723 Gross loans 602,569 579,774 568,227 541,032 477,327 Nonperforming assets 4,099 3,884 8,763 7,882 5,123 Allowance for loan losses 7,767 7,680 7,557 7,356 7,389 Deposits 859,756 838,458 822,440 814,691 712,577 Common equity 82,858 81,993 78,960 78,263 77,147 Non-Financial Data Full-time equivalent staff 158 158 164 158 150 Number of banking offices 16 16 16 16 15 Common Shares outstanding Period end 8,093,555 8,088,155 8,088,155 8,078,155 8,078,155 Period average - basic 8,030,782 8,028,332 8,008,602 7,996,644 7,994,857 Period average - diluted 8,063,381 8,060,464 8,051,776 8,045,090 8,040,577 Market Ratios Stock Price $ 10.20 $ 9.75 $ 9.27 $ 10.40 $ 9.46 Price/Earnings 10.70 10.25 12.27 42.78 13.79 Price/Book 1.00 0.96 0.95 1.07 0.99 Nine Months Ended September 30, ($ in thousands, except per share) Net interest income $ 23,477 $ 18,755 Provision for (reversal of) loan losses 415 ) Non-interest income 3,170 3,148 Non-interest expense 18,298 15,591 Net income before income taxes 7,934 6,437 Provision for income taxes 2,591 2,019 Net income $ 5,343 $ 4,418 Earnings per common share - basic $ 0.67 $ 0.55 Earnings per common share - diluted $ 0.66 $ 0.55 Dividends paid per common share $ 0.24 $ 0.21 Return on average common equity % % Return on average assets % % Net interest margin (1) % % Efficiency ratio (2) % % Capital - Period End Book value per common share $ 10.24 $ 9.55 Credit Quality - Period End Nonperforming assets/ total assets % % Loan loss reserve/ gross loans % % Period End Balance Sheet ($ in thousands) Total assets $ 947,017 $ 793,723 Gross loans 602,569 477,327 Nonperforming assets 4,099 5,123 Allowance for loan losses 7,767 7,389 Deposits 859,756 712,577 Common equity 82,858 77,147 Non-Financial Data Full-time equivalent staff 158 150 Number of banking offices 16 15 Common Shares outstanding Period end 8,093,555 8,078,155 Period average - basic 8,022,602 7,986,542 Period average - diluted 8,058,558 8,034,066 Market Ratios Stock Price $ 10.20 $ 9.46 Price/Earnings 11.50 12.79 Price/Book 1.00 0.99 Ratio computed on a fully tax equivalent basis using a marginal federal tax rate of 34%. Ratio computed on a fully tax equivalent basis using a marginal federal tax rate of 34%, and a marginal federal/state combined tax rate of 41.15% for applicable revenue.
